Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 1 of 11 - Page ID#: 488




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

   UNITED STATES OF AMERICA,                         )
                                                     )
          Plaintiff,                                 )   Criminal Action No. 5: 20-102-DCR
                                                     )
   V.                                                )
                                                     )
   MARQUIS ANTONIO TOMPKINS,                         )     MEMORANDUM OPINION
                                                     )         AND ORDER
          Defendant.                                 )

                                        *** *** *** ***


        A jury found Defendant Marquis Antonio Tompkins guilty of one count of conspiracy

 to distribute a mixture or substance containing a detectable amount of fentanyl and heroin, five

 counts of distribution of a mixture or substance containing a detectable amount of fentanyl and

 heroin, and one count of possession of a firearm by a convicted felon. [Record No. 83] He

 has now filed a motion for a new trial under Federal Rule of Criminal Procedure 33(a), arguing

 that the weight of the evidence does not support a guilty verdict on the firearms charge and

 that the Court erred in responding to juror questions and allowing testimony from U.S.

 Probation Officer Carol Martin. [Record Nos. 91; 92] The motion will be denied because

 Martin has not demonstrated that the interest of justice requires a new trial.

                                                I.

        A federal grand jury charged Tompkins with eight federal crimes: the seven listed

 above, and an additional charge of distribution of a mixture or substance containing a




                                               -1-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 2 of 11 - Page ID#: 489




 detectable amount of fentanyl and heroin.1 [Record No. 29] He proceeded to trial on all eight

 counts over four days, beginning May 17, 2021. During trial, the government presented

 testimony from investigating officers, lab technicians, and two confidential informants.

 Tompkins also presented testimony from a friend, his sister, and an investigating officer.

        Several pieces of evidence are relevant to the motion for a new trial. First, the jury

 heard testimony from confidential informant Justin Sampley. Sampley participated in five

 controlled narcotics purchases with investigating officers, which formed the basis of Counts 2

 through 6. Each interaction was captured on video, and Sampley described his participation

 and identified Tompkins as the individual distributing the controlled substances in the videos.

 The jury also heard from investigating officers who described the procedures used in

 conducting the controlled purchases and identified Tompkins based on descriptions given by

 informants, vehicles seen in the videos, and the sound of his voice heard in the videos.

        Another confidential informant, Russell Price, confirmed that he and Sampley

 continued to purchase heroin and fentanyl from Tompkins after Sampley stopped working with

 investigating officers. Price testified that Sampley often purchased the controlled substances

 from Tompkins before selling them to him, but he added that he eventually began purchasing

 from Tompkins directly. Sampley and Price disagreed on several aspects of their relationship

 with each other and Tompkins, but Sampley confirmed that he continued to purchase fentanyl

 and heroin from Tompkins after his involvement with the investigation came to an end.


 1
        The conspiracy in Count 1 was alleged to have commenced on February 20, 2020, and
 continued until August 23, 2020. Counts 2 through 6 were related to controlled purchases
 occurring on February 21, 2020; February 25, 2020; March 2, 2020; March 10, 2020; and
 March 18, 2020. Count 7 alleged distribution occurring between July 1, 2020 and August 12,
 2020. Finally, Tompkins was alleged to have illegally possessed a firearm on August 23, 2020
 in Count 8. [Record No. 29] He was acquitted of the charge in Count 7. [Record No. 90]
                                              -2-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 3 of 11 - Page ID#: 490




         Finally, as relevant here, the jury heard testimony from U.S. Probation Officer Carol

 Martin, who supervised Tompkins while he was subject to conditions of supervised release.

 She confirmed several facts relevant to the gun charge. They included: (1) that he had been

 convicted of a felony punishable by a term of imprisonment exceeding one year; (2) that he

 was the victim of a shooting at the Fayette Mall; (3) that the vehicle he owned was seized by

 the Lexington Police Department after he was taken to the hospital following that shooting;

 (4) that she participated in a search of that vehicle pursuant to Tompkins’s conditions of

 supervised release; and (5) that a loaded, .40-caliber revolver was found under the driver’s seat

 of that vehicle. Prior to trial, Tompkins moved in limine to exclude this testimony. [Record

 No. 60] The Court overruled the motion [Record No. 77], and Tompkins did not seek a limiting

 jury instruction regarding her testimony.

         After hearing the above evidence in addition to other evidence irrelevant to the present

 motion, the jury found Tomkins guilty on Counts 1 through 6 and Count 8, but acquitted him

 on Count 7. [Record No. 83] Tompkins timely filed this Rule 33 motion after the guilty

 verdict. [Record Nos. 91, 92] The government responded [Record No. 98] but Tompkins did

 not file a reply.

                                                II.

         “Upon the defendant’s motion, the court may vacate any judgment and grant a new trial

 if the interest of justice so requires.” Fed. R. Crim. P. 33(a). Rule 33 does not define “the

 interest of justice,” but the Sixth Circuit has described factors governing motions for a new

 trial. See United States v. Munoz, 605 F.3d 359, 373 (6th Cir. 2010) (citing United States v.

 Kuzniar, 881 F.2d 466, 470 (7th Cir. 1989)). First, the Court must “scrutinize the record and

 ensure that a ‘miscarriage of justice’ did not occur.” United States v. Burks, 974 F.3d 622, 625
                                               -3-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 4 of 11 - Page ID#: 491




 (6th Cir. 2020) (quoting United States v. Lutz, 154 F.3d 581, 589 (6th Cir. 1998)). It could

 find a miscarriage of justice “where a substantial legal error has occurred,” Munoz, 605 F.3d

 at 373 (citations omitted), or “where the evidence preponderates heavily against the verdict.”

 United States v. Hendricks, 950 F.3d 348, 354 (6th Cir. 2020) (quoting United States v.

 Hughes, 505 F.3d 578, 593 (6th Cir. 2007)).

        At the same time, a new trial is appropriate only in “extraordinary circumstances.” See

 Hughes, 505 F.3d at 592–93. A guilty verdict must “exceed the bounds of reasonableness.”

 Burks, 974 F.3d at 625. The Court makes this determination while acting “as a ‘thirteenth

 juror, weighing evidence and making credibility determinations.’” Hendricks, 950 F.3d at 354

 (quoting United States v. Mallory, 902 F.3d 584, 596 (6th Cir. 2018)). But a “verdict is not

 unreasonable simply because different inferences could be drawn or because other results are

 more reasonable.” Burks, 974 F.3d at 625 (cleaned up) (quoting United States v. Lyimo, 574

 F. App’x 667, 672 (6th Cir. 2014)).

                                               III.

        Tompkins “bears the burden of showing that a new trial ought to be granted.” United

 States v. Seago, 930 F.2d 482, 488 (6th Cir. 1991). He has attempted to do so in several ways.

 For Count One, he argues that the Court’s responses to juror questions “led to confusion and

 burden on the jury’s deliberation process.” [Record No. 92, p. 2–3] The verdicts on Counts 2

 through 6 are attacked on similar grounds. [Id. at 3–4] And the guilty verdict on Count 8 was

 not supported by any evidence, according to his motion. 2 [Id. at 3] Finally, he argues that


 2
        Tompkins’s motion states that “the jury verdict with respect to count one (1) and eight
 (8) was against the weight of the evidence,” but he offers support and argument regarding
 Count 8 only. [See Record No. 91, p. 1] Since he bears the burden to show a new trial is
 necessary and has made no effort to do so as to Count 1, the Court assumes that he intends to
                                               -4-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 5 of 11 - Page ID#: 492




 the testimony of United State Probation Officer Carol Martin should have been excluded.

 [Record No. 91, p. 2] His motion and memorandum in support fall far short of showing that a

 new trial is appropriate.

        Tompkins’ motion suffers from a fundamental weakness. As noted above, motions for

 a new trial require careful scrutiny of the record to identify whether a miscarriage of justice

 occurred. And the defendant bears the burden to state the grounds supporting his motion.

 Accordingly, a defendant should provide specific citations to the record and include authorities

 supporting allegations of legal error by the Court.           Instead, Tompkins has filed two

 documents—which contain no citations to the record—filled with inconsistent and

 unsupported arguments.3 While Tompkins accurately states the law governing Rule 33

 motions, as outlined above, there is little else in the filings that is helpful to the resolution of

 his motion. Nevertheless, the Court will address his arguments in turn.

        1. Weight of the Evidence

        Tompkins first argues that the guilty verdict on Count 8—which alleged that Tompkins

 was a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)—was not

 supported by the evidence. One element of that crime is that Tompkins, “following his

 conviction, knowingly possessed a firearm specified in the indictment.” Sixth Circuit Pattern

 Jury Instruction 12.01. Tompkins argues that “there was absolutely no evidence that the

 defendant had knowledge that the firearm was under the driver seat. The jury had to base their



 only challenge the verdict regarding Count 8 on these grounds. However, to the extent that he
 moves for a new trial on Count 1, because the verdict is against the weight of the evidence, his
 motion is denied.
 3
        No transcript of the proceedings was requested.
                                                -5-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 6 of 11 - Page ID#: 493




 verdict based on speculation that the defendant know [sic] that the firearm was there.” [Record

 No. 91, p. 2] And in his memorandum in support, he merely repeats that the “government

 offered no evidence as to the knowing element of the charge.” [Record No. 92, p. 3]

        These assertions are not supported. USPO Martin testified that the firearm was found

 under the driver’s seat of a vehicle owned by Tompkins. And the jury heard testimony that

 Tompkins had driven the vehicle alone to the Fayette Mall, where the shooting took place, and

 that no one else had driven the vehicle before it was seized and searched.

        After hearing all of the evidence, the jury was instructed that “[c]ircumstantial evidence

 is simply a chain of circumstances that indirectly proves a fact”; that “a defendant’s state of

 mind can be proved indirectly from the surrounding circumstances”; and that the government

 could establish constructive possession of a firearm if it proved “that the defendant had the

 right to exercise physical control over the firearm, and knew that he had this right, and that he

 intended to exercise physical control over the firearm at some time, either directly or through

 other persons.” [Record No. 83, pp. 9, 17, 27] Evidence that the firearm in question was found

 under the driver’s seat of a vehicle owned by Tompkins and that Tompkins alone had driven

 the vehicle to the location from which it was seized is sufficient to conclude that the knowledge

 element of this charge was met.

        The only evidence that Tompkins was unaware of a firearm under the driver’s seat of a

 car he owned and was driving was testimony from his friend, Jerry Lee Price.4 Price claimed

 the firearm was his and that he left it in Tompkins’s car after borrowing it to ride around and

 drink alcohol. However, after Price was cross examined, and after Tompkins’s sister explained



 4
        Tompkins’s filings do not cite this testimony to support his argument.
                                               -6-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 7 of 11 - Page ID#: 494




 she “can’t see [Tompkins] letting anyone drive his vehicle,” the jury voted to convict on this

 charge. If the jury determined that Price’s testimony was not credible, it was entitled to do so.

 And acting as the “thirteenth juror,” Hendricks, 950 F.3d at 354 (quoting Mallory, 902 F.3d at

 596), the Court also determines that Price’s testimony was not credible and does not refute the

 government’s evidence that Tompkins had knowledge of the firearm in his vehicle.

 Accordingly, the guilty verdict on Count 8 is supported by the evidence.

        2. Jury Questions

        Tompkins also challenges the Court’s handling of two questions received from the jury

 after it retired to deliberate. The first question involved the video evidence presented at trial.

 Before they retired to deliberate, the Court informed the jurors that they could view video

 evidence in the courtroom if they needed to look at any video evidence again. The Court then

 received the following note: “We would like to view the video buys for all five transactions.”

 [Record No. 85, p. 1] Tompkins opposed allowing the jurors to review the videos. After the

 government determined that watching the videos would take approximately 3 hours and 26

 minutes, the Court asked the jury whether they would like to view the videos in their entirety.

 Eventually, the Court received a note which stated: “We do not want to review the videos.”

 [Record No. 85, p. 2]

        Tompkins now argues that this back-and-forth makes it “obvious the jury was

 confused” about identifying Tompkins in the videos and shows “the jury was more concerned

 with getting out of deliberations as opposed to adhering to their request.” [Record No. 91, pp.

 2–3] Apparently, allowing the jury to decide against viewing the videos “led to confusion and

 burden on the jury’s deliberation process.” [Record No. 92, p. 3]



                                               -7-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 8 of 11 - Page ID#: 495




        Without any support, Tompkins assumes that the jury decided against watching the

 videos because it wanted to “get[] out of deliberations.” [Record No. 91, p. 3] But he ignores

 the chance that members merely wanted to confirm their decisions by viewing the videos again

 but, when presented with the burden of that process, decided against it. Reviewing evidence

 in open court was an option given to the jury, and members made the choice to rely on what

 they saw and heard during trial. And Tompkins actually argued, when discussing how to

 handle this question, that the jury should have to do just that. After scrutinizing the record, the

 Court does not conclude that it committed any error (and certainly not a substantial legal error)

 in allowing the jury to decide whether to review video evidence again in open court.

        The Court received an additional note stating: “Can we please have clarification for

 charge #1 as to (a) would Mr. Sampley be considered a co-conspirator for the date Feb 21-

 March 18 (b) if he is not . . . how would the jury be instructed to determine charge 1.” [Record

 No. 85, p. 2] The attorney for the government, in his closing, had informed the jury that

 Sampley could not be considered a co-conspirator while working for law enforcement. He did

 not oppose providing the same information in response to the question. Tompkins argued that

 the jury instructions were sufficient and that no clarification should be given. Ultimately, the

 Court told the jury that the answer to the first question was no and that, in answering the second

 question, the jury would have to consider all evidence and the Court’s earlier instructions.5

        The Court has the duty “to instruct the jury only as to the correct law applicable to the

 particular case.” United States v. Krzyske, 836 F.2d 1013, 1021 (6th Cir. 1988). Neither party


 5
         Tompkins states that after receiving this question, the Court sent a “note to the jury”
 which “simply stated ‘NO.’” [Record No. p. 1] Scrutiny of the record reveals that this claim
 is false. All answers to the jury were read in open court and were approved by counsel before
 being read to the jury. The Court’s version of events is accurate.
                                                -8-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 9 of 11 - Page ID#: 496




 disputed that the correct answer to the jury’s question was no. See United States v. Pennell,

 737 F.2d 521, 536 (6th Cir. 1984) (“proof of an agreement between a defendant and a

 government agent or informer will not support a conspiracy conviction.”) Because the jury

 instructions given, based on Sixth Circuit Pattern Jury Instruction 14.05, did not answer the

 jury’s question, it was appropriate to inform them of the law applicable to the case.

        Tompkins argues that answering the question correctly “inserted this court in the

 deliberation process inappropriately” and “only served to further confuse the jury.” [Record

 No. 92, p. 3] Tompkins does not argue that this response was legally incorrect or that it

 contradicted the instruction. Instead, he simply argues that it should not have been given. But

 Tompkins fails to explain what was inappropriate or what “further confuse[d]” the jury. Had

 the Court allowed the jury to remain unsure of whether Sampley could be considered a co-

 conspirator, it could have inappropriately based its guilty verdict in Count 1 on evidence of the

 controlled purchases. By accurately answering the jury’s question, the Court prevented

 potential prejudice to the defendant by focusing the deliberations on an accurate statement of

 the law. Again, Tompkins has failed to demonstrate error.

        3. USPO Carol Martin’s Testimony

        Finally, Tompkins argues that allowing USPO Martin’s testimony was error. He

 repeats the arguments made when he moved in limine to exclude her testimony before trial:

 that her testimony is prohibited by Federal Rule of Evidence 403.6 [Record No. 91, p. 2] As

 described above, USPO Martin testified to Tompkins’s presence by himself at the Fayette

 Mall, where his firearm was seized after he was the innocent victim of a shooting. She also


 6
      Tompkins includes this argument in his motion but does not address it in his
 memorandum in support.
                                               -9-
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 10 of 11 - Page ID#: 497




  described her dealings with him while he was a felon under federal supervision and to his

  ownership of the vehicle in which she found the firearm during a search. Tompkins argued

  that evidence that he was under supervision “only served to introduce unnecessary bias and

  prejudice” and that “the testimony of a shot [sic] at the Fayette Mail [sic] where the Defendant

  was present was clearly prejudice given the attitude of people in the country about shootings

  at mails [sic] whether the Defendant was involved or not, which he wasn’t.” [Id.]

         However, USPO Martin’s testimony was critical to establishing that Tompkins was a

  convicted felon and that he owned the vehicle where the firearm was found. It also explained

  the circumstances of the search and that the firearm was found under the driver’s seat.

  Additionally, the government never argued that Tompkins was anything but a victim of the

  shooting at the Fayette Mall. Rather, evidence of this incident explained why Tompkins was

  the last person to use his vehicle and why the vehicle was seized and searched. The probative

  value of USPO Martin’s testimony outweighed the danger of unfair prejudice. Fed. R. Evid.

  403. Tompkins has not identified any error in the admission of this testimony, much less a

  “substantial legal error” warranting a new trial.

                                                IV.

         A new trial will not be ordered in this matter. Tompkins has failed to support any of

  his positions with evidence from the record or relevant authority. Accordingly, it is hereby

         ORDERED that Defendant Tompkins’s motion for a new trial [Record No. 91] is

  DENIED.




                                               - 10 -
Case: 5:20-cr-00102-DCR-MAS Doc #: 99 Filed: 07/23/21 Page: 11 of 11 - Page ID#: 498




        Dated: July 23, 2021.




                                       - 11 -
